Citation Nr: 0620282	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with prior active service in the Army National Guard.  
He served in the Republic of  Vietnam during his period of 
active duty.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In a March 2004 rating decision, service connection for PTSD 
was denied.  In April 2004 the veteran filed a timely Notice 
of Disagreement (NOD).  In August 2004, the RO issued a 
Statement of the Case (SOC).  In September 2004, the veteran 
perfected an appeal on the denial of service connection for 
PTSD by filing a substantive appeal [VA Form 9].  

In April 2006, the veteran testified at a hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  

Issues not on appeal

In the March 2004 rating decision, service connection for a 
skin condition of both hands was denied.  The RO interpreted 
the veteran's September 2004 VA Form 9 as NOD as to the 
denial of service connection for a skin condition of both 
hands.  In January 2005, the RO issued a SOC on the issue of 
service connection for a skin condition of both hands.  The 
veteran did not perfect an appeal as to that issue by 
subsequently filing a substantive appeal.  
  
Even though the veteran discussed the issue of a skin 
condition of the hands in his September 2004 VA Form 9, an 
appeal cannot perfected prior to the issuance of a SOC.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  
  
The RO interpreted the September 2004 VA Form 9 as a claim to 
reopen a previously-denied claim of entitlement to service 
connection for a skin condition of the feet.  In January 2005 
rating decision, the RO declined to reopen the claim. 
The veteran was notified of the decision and given his 
appellate rights.  He did not initiate an appeal by filing a 
NOD.  

Although the undersigned Veterans Law Judge informed that the 
veteran that those two issues may not be in appellate status, 
the veteran was allowed to testify about the skin conditions 
of his hands and feet during his April 20006 personal 
hearing.  However, as described above those issues are not in 
appellate status and the Board is without jurisdiction to 
consider them.  The only issue which is currently in 
appellate status is the issue of the veteran's entitlement to 
service connection for PTSD.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
October 2003, whereby the veteran was advised of the 
provisions relating to the VCAA, to include advising him of 
what the evidence must show to establish service connection 
for his claimed disability.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to complete a 
stressor questionnaire.  In that letter, he was also asked to 
identify treatment for his PTSD and was provided VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA).

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA psychological examination was conducted in 
January 2004.]

With regard to evidence that VA would attempt to obtain on 
his behalf, in the October 2003 VCAA letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.  

In the VCAA letter, the RO informed the veteran that he may 
submit any evidence himself that is not of record, such as 
any medical records in his possession, including any recent 
medical report showing findings, diagnoses, and treatment of 
PTSD.  This request was unlimited; that is, it can reasonably 
be read to encompass any and all evidence in the veteran's 
possession.  The VCAA letter thus complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim because the letter informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in March 2004, after the 
October 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  The 
veteran's claim of entitlement to service connection was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  In any event, 
in a March 2006 letter, the RO provided a general notice 
regarding disability ratings and effective dates.

Because the Board concludes below that the claim for service 
connection for PTSD is denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  

The evidence of record includes service medical and personnel 
records and a report of a VA examination, which will be 
described below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
which was chaired by the undersigned Veterans Law Judge in 
April 2006, a transcript of the hearing is associated with 
the veteran's VA claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence of record does not support a 
finding that the veteran currently has PTSD.
Specifically, the only post-service medical evidence, a 
report of a January 2004 VA psychological examination, 
reflects that the veteran does not PTSD.  Instead, the report 
reveals only a diagnosis of anxiety disorder not otherwise 
specified.  

In addressing the criteria for PTSD, the January 2004 VA 
examiner noted that the veteran experienced events that are 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone.  However, the examiner 
determined that the veteran did not endorse symptoms 
consistent with a diagnosis of PTSD.  Specifically, the 
examiner indicated that the veteran denied any symptoms 
consistent with persistent re-experiencing of any traumas or 
any symptoms of persistent avoidance of stimuli associated 
with the trauma or numbing of general responsiveness.  The 
examiner also noted that the veteran's situations of 
irritability did not appear to be severe, and that he denied 
any other symptoms associated with increased arousal.  The 
examiner concluded that taken together the reported symptoms, 
the data in the veteran's claims file, and the observations 
made during the interview were consistent with a diagnosis of 
anxiety disorder not otherwise specified.

The veteran has argued that the VA examination was 
inadequate.  See the veteran's VA Form 9 dated August 2004 
and the  April 2006 hearing transcript, pages 5-6.  However, 
the report of the examination appears complete, thorough and 
well reasoned.  The veteran has had ample opportunity to 
present competent medical evidence showing a current 
diagnosis of PTSD, and he has not presented or identified any 
such evidence.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  In that regard, at his hearing the veteran 
testified that he did not receive any VA treatment for his 
PTSD.  See the hearing transcript, page 12.  There is no 
competent medical evidence in the record which suggests that 
PTSD is present.

The only evidence indicating that the veteran currently has 
PTSD emanates from the veteran himself.  However, it is now 
well established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of competent medical diagnosis of PTSD, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

Additional comments

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA medical 
evidence documenting a diagnosis of PTSD. 

The Board further observes that the veteran limited his claim 
to service connection for PTSD.  Any claim for service 
connection for an acquired psychiatric disability other than 
PTSD would have to be separately presented to the RO.  See 
Ephraim v. Brown, 82 F.3d 399 (1996) [a claim based on a new 
diagnosis states a new claim].


The Board intimates no conclusion, legal or factual, as to 
any subsequent claim brought by the veteran. 


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


